Order filed June 21, 2018




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00265-CV
                                   ____________

KASPAR CONSTRUCTION, LLC; JASON KASPAR; AND LISA KASPAR,
                          Appellants

                                        V.

                        ELISEO RODRIGUEZ, Appellee


                   On Appeal from the 126th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-17-003452

                                   ORDER

      Appellant’s brief was due June 6, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before July 6, 2018, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM